Citation Nr: 0907219	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-27 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for lumbar spine arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1964 to 
June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Charleston, South Carolina.


FINDING OF FACT

The Veteran does not have lumbar spine arthritis that is 
attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have lumbar spine arthritis that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a November 2006 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By the November 2006 
letter, the RO provided the Veteran with the general criteria 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the November 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of the service connection issue for 
further notification of how to substantiate the claim is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Charleston VA Medical Center (VAMC), East Cooper Regional 
Medical Center, Carolina Spine Institute, Hilton Head Medical 
Center and Clinic, and The Urology Group as treatment 
providers.  Available records from those facilities were 
obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Additionally, in April 2007, the Veteran was afforded a VA 
examination, the report of which is of record.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

II.  Analysis

In a December 2006 statement, the Veteran contends that his 
current low back arthritis is the result of his paratrooper 
activities in the military.  Specifically, in his 
October 2008 testimony before the Board, the Veteran stated 
that, at one time in service, he was on sick call after 
hurting his back during a practice jump from a tower.  
Hearing transcript at 3.  The Veteran stated that he sought 
treatment; however, by the time he saw a medic he was no 
longer experiencing any back pain.  The Veteran indicated 
that he occasionally experienced some back pain in service, 
but that he did not experience any significant back pain in 
service.  Nonetheless, the Veteran contends that service 
connection is warranted for his lumbar spine arthritis.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  
Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in or aggravated by 
active military service if demonstrated to a compensable 
degree within a year of separation from qualifying military 
service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.307, 3.309.  

A review of the Veteran's service records reveals that the 
Veteran's military occupational specialty was as an 
infantryman and the Veteran was awarded the Parachutist 
Badge.  The Veteran's service treatment records do not show 
treatment for or a diagnosis of a back injury in service.  
Nonetheless, considering the Veteran's in-service specialty, 
and his testimony, the Board finds that he hurt his back in 
service as he reported.

The Veteran's post-service medical records indicate a more 
recent history of back problems.  Medical treatment records 
from the Charleston VAMC, including a January 2007 magnetic 
resonance image (MRI) of the Veteran's low back, indicate 
that the Veteran has been diagnosed with degenerative and 
coronal listhesis at L4-5 and arthritis at L5-S1 and L4-5.  
Medical treatment records from the Carolina Spine Institute 
indicate that in April 2000, while seeking treatment for 
injuries sustained in a 1998 automobile incident, the Veteran 
was diagnosed with retrolisthesis at L4.  Other medical 
treatment records indicate that the Veteran has had problems 
with his upper back, including surgery in 2002 the record of 
which is not of record.  Thus the Board finds that the 
Veteran does have a current diagnosis of lumbar spine 
arthritis.  

In April 2007, the Veteran underwent a VA examination in 
connection with this claim.  The examiner noted that the 
Veteran began to have low back pain twelve to fifteen years 
earlier when he was working at a security job.  The examiner 
also noted that the Veteran's in-service back pain did not 
recur until the onset twelve to fifteen years before the VA 
examination.  The examiner diagnosed the Veteran with lumbar 
degenerative joint disease and concluded that it was less 
than likely that the Veteran's current back disability began 
during service or was due to the Veteran's military service.  
The examiner reasoned that the brief in-service back pain, 
combined with an absence of back-related problems for 25 
years, made it unlikely that the Veteran's current condition 
was related to service.

At his October 2008 hearing, the Veteran stated that, while 
seeking treatment for injuries sustained in an automobile 
incident, a Dr. M. informed the Veteran that his back 
condition pre-dated the incident and was aggravated by, not 
caused by, the incident.  Transcript at 6, 9.  The Veteran 
indicated that he had not submitted the records from Dr. M. 
in support of his claim; however, the record was held open 
for thirty days subsequent to the hearing in order to permit 
the Veteran to obtain records and a statement from Dr. M.  In 
November 2008, the Veteran submitted additional records from 
the Charleston VAMC, including a statement form a Dr. E. 
describing the Veteran's low back disability and treatment.  
The evidence of record includes some treatment records from 
Dr. M. as part of the records of the Carolina Spine 
Institute.  Although the evidence of record from Dr. M does 
include a diagnosis of the Veteran's low back disability, it 
does not corroborate the Veteran's hearing testimony 
regarding medical opinion of the onset and etiology of his 
low back disability.

The Board finds that the VA examiner's opinion is probative 
and he provided a persuasive opinion wherein he did not 
relate the Veteran's low back disability to his active 
military service.  The examiner took into account the pain 
experienced by the Veteran during service, which, even by the 
Veteran's own testimony, was transient.  Without competent 
medical evidence attributing the current disability to the 
problem the Veteran experienced in service, service 
connection may not be awarded.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The Board has considered the Veteran's written contentions, 
as well as those of his representative, with regard to the 
Veteran's claim of service connection.  While the Board does 
not doubt the sincerity of his belief that his low back 
disability is related to his active military service; as a 
lay person, without the appropriate medical training or 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as the diagnosis or etiology of a 
current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For the foregoing reasons, the Board finds that the claim of 
service connection for lumbar spine arthritis must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for lumbar spine arthritis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


